                                                                             Case 2:19-cv-01520-JCM-NJK Document 20 Filed 03/05/20 Page 1 of 2



                                                                             JOINTLY SUBMITTED
                                                                         1

                                                                         2

                                                                         3

                                                                         4

                                                                         5

                                                                         6

                                                                         7
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         8                                    DISTRICT OF NEVADA
                                                                         9
                                                                             VICTORIA MOSLEY-ELLIOTT,                              Case No. 2:19-cv-01520-JCM-NJK
                                                                        10
                                                                                    Plaintiff,
                   LLP .
            MARDERCHTD




                                                                        11   v.
                                                               380400

                                                      (702) 333-4256
                                                            362-9472




                                                                                                                                      STATUS REPORT REGARDING
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,




                                                                             WESTGATE MARKETING,                LLC,    and            SETTLEMENT DOCUMENTS
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)




                                                                             DOES 1-50, inclusive,
                                         HughesAvenue,




                                                                        13

                                                                        14          Defendants.
 GREENSPOON
                                   West Sahara

                           Tel: (702) 978-4249




                                                                        15
                                Howard
KOLESAR




                                                                                    Defendant Westgate Marketing, LLC (“Westgate”) and Plaintiff Victoria Mosley-Elliott,
                             3320




                                                                        16
                                                                             (“Plaintiff”,”), by and through their respective counsel of record, file this status report pursuant
                           3993




                                                                        17
                                                                             to the Court’s minute order of February 5, 2020 [ECF #19].
                                                                        18
                                                                                    The Parties have been working diligently toward settlement. The parties have been
                                                                        19
                                                                             negotiating the terms of a final settlement agreement, and have just reached agreement this week.
                                                                        20
                                                                             The Parties anticipate receiving signed settlement documents within one (1) week. After Plaintiff
                                                                        21   signs the agreement, the Parties will need to wait seven (7) days for expiration of Plaintiff’s
                                                                        22   rescission rights under the Older Workers Benefit Protection Act. After that time, Westgate can
                                                                        23   issue payment as provided in the agreement.
                                                                        24   ///
                                                                        25   ///
                                                                        26   ///
                                                                        27   ///
                                                                        28   ///

                                                                                                                     Page 1 of 2
                                                                             43576474v1
                                                                             Case 2:19-cv-01520-JCM-NJK Document 20 Filed 03/05/20 Page 2 of 2



                                                                         1          The parties anticipate that they will be able to complete the settlement process and file a

                                                                         2   stipulation for dismissal with prejudice within thirty (30) days. No Court intervention is

                                                                         3   necessary at this time. In the unlikely event that the parties are unable to do so, the Parties will

                                                                         4   submit a status report advising the Court re: the same on or before April 3, 2020, or as soon as

                                                                         5   the Court wishes.

                                                                         6          Dated this 5th day of March, 2020.

                                                                         7
                                                                             Watkins & Letofsky, LLP                            Greenspoon Marder LLP
                                                                         8

                                                                         9   /s/ Theresa Santos, Esq.                           /s/ Phillip A. Silvestri, Esq.
                                                                             THERESA M. SANTOS, ESQ.                            PHILLIP A. SILVESTRI, ESQ.
                                                                        10   Nevada Bar No. 9448                                Nevada Bar No. 11276
                                                                             Attorneys for Plaintiffs                           Attorneys for Defendant
                   LLP .
            MARDERCHTD




                                                                        11
                                                               380400

                                                      (702) 771-9264
                                                            362-9472
                                                            Suite




                                                                        12
                                                         Suite
        & LEATHAM,
                                   Las Vegas, Nevada 89169
                                                       89102
                                                  Parkway,

                                      362-7800 / Fax: (954)
                                         HughesAvenue,




                                                                        13      IT IS ORDERED that the parties
                                                                                are to file dismissal paperwork or
                                                                        14
 GREENSPOON




                                                                                a joint status report by April 6,
                                   West Sahara

                           Tel: (702) 978-4255




                                                                                2020.
                                                                        15
                                Howard
KOLESAR
                             3320




                                                                        16
                           3993




                                                                                 IT IS SO ORDERED
                                                                        17

                                                                        18       DATED: March 06, 2020
                                                                        19

                                                                        20

                                                                        21       __________________________________________________
                                                                                 BRENDA WEKSLER
                                                                        22       UNITED STATES MAGISTRATE JUDGE
                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                     Page 2 of 2
                                                                             43576474v1
